Title: William B. Sprague to James Madison, 5 July 1828
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    West Springfield, Massachusetts,
                                
                                July 5th. 1828.
                            
                        
                         
                        I am about to make a request of you, for which I am well aware that I ought to be able to plead, at least, the
                            apology, which might be furnished by an acquaintance; and yet I allow myself to hope that you will find an apology for me
                            in the nature of the request, and the rather, as there is no one in this vicinity who has a personal acquaintance with you
                            to whom I can apply for an introduction.
                        On a late visit which I have made in England, I was earnestly requested by a Gentleman of great
                            respectability, who has long felt a deep interest in the fortunes of our country, to procure for him the autographs of
                            Some of our most distinguished men, particularly of our Several Presidents, and of the Signers of the Declaration of our
                            Independence. Will you allow me, Sir, on behalf of my friend, to request the favor that you would send me something in
                            your own hand writing and with your Signature; and I would say too, that if you should happen to have any thing in the
                            hand of either of the other Presidents, or of any of the Signers of the Declaration of Independence, which you can spare
                            with perfect convenience, it would be most thankfully accepted. It would be desirable that it Should be a letter, or a
                            note, or something entire in itself, though no matter how unimportant, as the hand writing is the principal thing that is
                            desired.
                        I have again to ask that you will excuse the liberty which I have taken in making this request, and I have
                            only to add that if you should have the goodness to comply with it, you would confer a great favor not upon me only, but
                            upon a very distinguished & excellent clergyman on the other side of the Atlantic, who has a high veneration for
                            your character, and an ardent attachment to our country.
                        As you can, of course, have no knowledge of me, permit me just to add that I am the Congregational clergyman
                            of this place. I take the liberty to send with this letter a pamphlet or two of my own, not because I suppose they are of
                            much value, but as a trifling expression of the high regard, with which, I am Dear Sir, Your mo: ob: serv:
                        
                            
                                William B. Sprague.
                            
                        
                    